Frank Hutcherson Jr. was convicted of assault with intent to murder. His motion for a new trial, based on the general grounds only, was overruled, and this judgment is the basis for review by this court.
The evidence shows substantially that the defendant, while drinking, threw a beer bottle against the wall in a whisky store near Reidsville, Tattnall County, Georgia. The manager of the store inquired as to who did the throwing. The defendant answered that he, the defendant did, and asked the manager if the manager or anyone wanted to do anything about it. The defendant chased the manager with an open knife, a weapon likely to produce death, in the hands of the defendant. A bystander by the name of Conley Sikes intervened. The defendant turned on Sikes and cut Sikes with the knife. Sikes was sent to a hospital and later suffered the total loss of the use of two fingers. During this cutting, another bystander, Edward Henry, intervened, and he too was cut, which wound on the stomach required the services of a physician, at a hospital. *Page 590 
There is no evidence of previous bad feeling between the principals in the affray. There is some evidence that the defendant was subject to attacks of epilepsy, but as stated by Edward Henry, on redirect examination, "He [meaning the defendant] did not have a fit on this occasion."
The evidence was amply sufficient to warrant the verdict of guilty of assault with intent to murder, and there is no merit in the general grounds.
Judgment affirmed. MacIntyre, P. J., and Townsend, J.,concur.
                       DECIDED SEPTEMBER 3, 1947.